Name: Council Regulation (EC, ECSC, Euratom) No 490/2002 of 18 March 2002 amending the Conditions of Employment of Other Servants of the European Communities as regards the length of contracts of auxiliary staff
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: nan

 Avis juridique important|32002R0490Council Regulation (EC, ECSC, Euratom) No 490/2002 of 18 March 2002 amending the Conditions of Employment of Other Servants of the European Communities as regards the length of contracts of auxiliary staff Official Journal L 077 , 20/03/2002 P. 0001 - 0001Council Regulation (EC, ECSC, Euratom) No 490/2002of 18 March 2002amending the Conditions of Employment of Other Servants of the European Communities as regards the length of contracts of auxiliary staffTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 283 thereof,Having regard to the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68(1), and in particular Article 52 of the said Conditions of Employment,Having regard to the proposal from the Commission, presented following consultations with the Staff Regulations Committee,Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Court of Justice(3),Having regard to the opinion of the Court of Auditors(4),Whereas:(1) In all the institutions auxiliary staff are an indispensable tool providing rapid access to human resources, particularly to replace staff and temporary servants temporarily unable to carry out their duties (Article 3(b) of the Conditions of Employment of Other Servants of the European Communities). Auxiliary staff may also perform specific short-term tasks in accordance with the high standards laid down in the Staff Regulations. Auxiliary staff complement permanent officials in highly specialised areas where the expertise needed is not otherwise available.(2) The possibility of extending the duration of an auxiliary contract constitutes a useful element of flexibility in the use of the institutions' human resources.(3) The possibility of extending the duration of an auxiliary contract beyond one year is justified in order to allow the institutions to respond, when the interests of the service so require, to the need to ensure a certain continuity of service and/or benefit fully from the qualifications and training of the staff member concerned.(4) Article 52 of the Conditions of Employment of Other Servants of the European Communities should therefore be amended in order to extend the maximum duration of contracts for auxiliary staff to three years,HAS ADOPTED THIS REGULATION:Article 1Article 52(b) of the Conditions of Employment of Other Servants of the European Communities shall be replaced by the following: "(b) three years, in all other cases.".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 March 2002.For the CouncilThe PresidentM. Arias CaÃ ±ete(1) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, ECSC, Euratom) No 2581/2001 (OJ L 345, 29.12.2001, p. 1).(2) Opinion of 5 February 2002 (not yet published in the Official Journal).(3) Opinion of 11 July 2001 (not yet published in the Official Journal).(4) Opinion of 19 July 2001 (not yet published in the Official Journal).